COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-13-00203-CV
Trial Court Cause
Number:                    2010-10256
Style:                     In re D. Patrick Smitherman


Date motion filed*:        March 14, 2013
Type of motion:            Motion to Stay Proceedings
Party filing motion:       Relator
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Rebeca Huddle
                          Acting individually          Acting for the Court

Panel consists of      Justices Keyes, Sharp, and Huddle

Date: April 9, 2013